Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 21-38 have been examined.

Double Patenting 
	
Instant Application
21. A method for coordinating an activity or task, the method comprising:
obtaining a unique identifier for one or more messages, the unique identifier correlated with an activity or task;
sending an electronic message containing the unique identifier, the electronic message sent through one or more messaging modalities of communication;

receiving a response electronic message through the one of the messaging modality of communications through which the electronic message was sent, the response electronic message containing the unique identifier and response data concerning the activity or task;


correlating the response data from the response electronic message with the unique identifier and sending an additional electronic message containing the response data as a reply or update concerning the activity or task;

repeating the receiving, correlating, and sending to allow the at least one recipient both receive and communicate further updates on the activity or task using only the messaging modality of communication.



1. A method for coordinating an activity or task, the method comprising: 

obtaining a unique identifier for one or more messages and a system enabled and controlled list, the unique identifier correlated with an activity or task; 

sending an electronic message containing the unique identifier to at least one recipient on the system enabled and controlled list, the electronic message sent through one or more messaging modalities of communication; 


receiving a response electronic message through the one of the messaging modality of communications through which the electronic message was sent, the response electronic message containing the unique identifier and response data concerning the activity or task; 

verifying that a sender of the response electronic message is on the system enabled and controlled list; if the sender is verified, 

correlating the response data from the response electronic message with the unique identifier and sending, through the one or more messaging modalities of communication, an additional electronic message containing the response data to the at least one recipient on the system enabled 

repeating the receiving, verifying, and sending to allow the at least one recipient on the system enabled and controlled list to both receive and communicate further updates on the activity or task using only the messaging modality of communication; and wherein at least one of the messaging modality of communications is an email or a text message. 


Claim 21 is non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 of U.S. Patent 11062249 in view of Killoran et al, U.S. Patent Application Publication 2013/0339461. Although claims 1 of U.S. Patent 11062249 recites repeating the receiving, verifying, and sending to allow the at least one recipient… both receive and communicate further updates on the activity or task using only the messaging modality of communication, however, claim 1 of U.S. Patent 11062249 do not claim repeating the correlating. Killoran teaches repeating the receiving, correlating, and sending to allow the at least one recipient both receive and communicate further updates on the activity or task using only the messaging modality of communication ([20][5], e.g., repeating the receiving, correlating, and sending to each of the workers to allow each of the workers both receive and communicate updates using only message ([131], e.g., email , sms, etc.) without login).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Killoran’s teaching in order to allow system stored task information to be updated accordingly based on the task identifier, thus improving the management of assigned task.
Except for the identified elements above, claim 1 of U.S. Patent 11062249 contains every elements of claim 21 in the instant application and thus anticipate the claim of the instant application. Claim 21 of the instant application therefore are not patently distinct from the earlier claim and as such is unpatentable over non-provisional obvious-type double patenting.
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory medium.  Particularly, claim 30 is directed to a computer-readable medium having computer executable instructions.  Under the broadest reasonable interpretation,  claim 30 is directed to computer readable medium that include transitory medium, thus the claim are directed to signal per se.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 21, lines 12, it is unclear whether repeating the… sending refers to “sending an electronic message” in line 4 or “sending an additional electronic message” in line 10.
As per claim 30, lines 13, it is unclear whether repeat the… sending refers to “send an electronic message” in line 5 or “send an additional electronic message” in line 11.
The following term lacks antecedent basis:
the at least one recipient – claims 21 (line 12) and 30 (line 13)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 21-22, 28-31 and 37-38 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Killoran Jr. et al, U.S. Patent Application Publication 2013/0339461 (hereinafter Killoran).

As per claim 21, Killoran teaches the invention as claimed for coordinating an activity or task, the method comprising:
obtaining a unique identifier for one or more messages, the unique identifier correlated with an activity or task ([29][36]-[38], e.g., obtaining data from task database such as task ID for generating and sending the message);
sending an electronic message containing the unique identifier, the electronic message sent through one or more messaging modalities of communication ([38], [41]-[43][131], e.g., sending the message containing task ID/hyperlink with task ID via email, sms, etc.);
receiving a response electronic message through the one of the messaging modality of communications through which the electronic message was sent, the response electronic message containing the unique identifier and response data concerning the activity or task ([43-][46][49], e.g., receiving a reply message containing the task ID and progress update);
correlating the response data from the response electronic message with the unique identifier and sending an additional electronic message containing the response data as a reply or update concerning the activity or task ([43]-[46][51][57][58], e.g., correlating the progress update with the task ID and sending result/update message with task ID);
repeating the receiving, correlating, and sending to allow the at least one recipient both receive and communicate further updates on the activity or task using only the messaging modality of communication ([20][5], e.g., repeating the receiving, correlating, and sending to each of the workers to allow each of the workers both receive and communicate updates using only message ([131], e.g., email , sms, etc.)).

As per claim 22, Killoran teaches the invention as claimed in claim 21 above.  Killoran further teach wherein the electronic messages are sent to a list of electronic addresses corresponding to recipients ([20][39], e.g., messages are sent to a list of addresses corresponding to assigned workers), and at least 

As per claim 28, Killoran teaches the invention as claimed in claim 21 above.  Killoran further teach comprising: sending the electronic message to the using at least two different modalities of communication selected from an email, a text message, a voice message, and a video message ([131]).

As per claim 29, Killoran teaches the invention as claimed in claim 21 above.  Killoran further teach comprising: receiving multiple response electronic messages, respectively through a modality of communication through which the electronic message was sent ([20], e.g., replies from workers), each of the response electronic messages containing the unique identifier ([49], e.g., reply message containing task ID) and different updates to a status of the activity or task and reflecting additional information ([43]-[46], e.g., different progress updates ); and
sending the additional electronic messages as a reply to the response electronic messages ([57][58], e.g., sending result/update messages in response to the received reply messages from workers), the additional electronic message including updates to the status of the activity or tasks and reflecting the additional information from each respective response electronic message ([57][58][114][115]; fig. 10, e.g., the result/update message include the progress updates of the reply messages).

As per claim 30, Killoran teaches the invention as claimed  for a system comprising logic encoded in computer readable media such that when executed by a processor [33] is configured to:
obtain a unique identifier for one or more messages, the unique identifier correlated with an activity or task ([29][36]-[38], e.g., obtaining data from task database such as task ID for generating and sending the message);

receive a response electronic message through the one of the messaging modality of communications through which the electronic message was sent, the response electronic message containing the unique identifier and response data concerning the activity or task ([43-][46][49], e.g., receiving a reply message containing the task ID and progress update);
correlate the response data from the response electronic message with the unique identifier and send an additional electronic message containing the response data as a reply or update concerning the activity or task ([43]-[46][51][57][58], e.g., correlating the progress update with the task ID and sending result/update message with task ID);
repeat the receiving, correlating, and sending to allow the at least one recipient both receive and communicate further updates on the activity or task using only the messaging modality of communication ([20][5], e.g., repeating the receiving, correlating, and sending to each of the workers to allow each of the workers both receive and communicate updates using only message ([131], e.g., email , sms, etc.)).
As per claim 31, it is rejected for the same reason as claim 22 above. 

As per claim 37, it is rejected for the same reason as claim 28 above.

As per claim 38, it is rejected for the same reason as claim 29 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23, 24, 32 and 33are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Killoran.
 
As per claim 23, Killoran teaches the invention as claimed in claim 22 above.  Killoran teaches that at least one of the response electronic messages is received from an electronic address that is not on the list ([53][46], e.g., receiving a reply message with new address of a different worker not assigned to the task; determining whether sender address of the reply message correspond to the worker assigned to task), and whether the worker attempting to reassign task (i.e., updating the assigned worker list) is an administrator or a user with appropriate privileges to reassign task([54]) however, Killoran does not teach notifying an administrator. The concept of notifying an administrator is well known and accepted in the art.  

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the concept of notifying an administrator into Killoran’s system in order to allow only an administrator or a user with appropriate privileges in Killoran’s system to perform the updating/reassigning of task, thus improving the security of Killoran’s system.



As per claim 32, it is rejected for the same reason as claim 23 above.

As per claim 33, it is rejected for the same reason as claim 24 above.

Claims 25, 26, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Killoran in view of Ramanathaiah et al, U.S. Patent Application Publication 2011/0154338 (hereinafter Ramanathaiah)

As per claim 25, Killoran teaches the invention as claimed in claim 21 above.  Killoran does not specifically teach the unique identifier with symbols.  Ramanathaiah teaches wherein the unique identifier is identified in the electronic message by one or more symbols preceding the unique identifier, one or more symbols following the unique identifier, or a combination of one or more symbols before and after the unique identifier (fig. 6-7, 9A-9B; [88], e.g., Event ID: (equated to a text label with a colon symbol) preceding the unique identifier).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ramanathaiah’s teaching into Killoran’s system in order to allow the task identifier in Killoran’s system to be more easily identified by the system.  

As per claim 26, Killoran teaches the invention as claimed in claim 21 above.  Killoran does not specifically teach wherein the unique identifier is system or user generated.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ramanathaiah’s teaching into Killoran’s system in order to allow Killoran’s system to automatically assign an identifier for a task, thus improving the management of task in Killoran’s system.   

As per claim 34, it is rejected for the same reason as claim 25 above.

As per claim 35, it is rejected for the same reason as claim 26 above.

Claims 27 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Killoran in view of Tsukui et al, U.S. Patent Application Publication 2002/0051183 (hereinafter Tsukui)

As per claim 27, Killoran teaches the invention as claimed in claim 21 above.  Killoran does not the response electronic message contains an electronic file attachment.  Tsukui teaches wherein the response electronic message contains an electronic file attachment, further comprising: storing the electronic file attachment in a manner to maintain association with the unique identifier ([31][35][53][54] [61]; fig. 6, e.g., storing the email in association with the message ID).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Tsukui’s teaching of storing attachment associating with respective unique identifiers into Killoran’s system in order to store associated attachment files and link the 

As per claim 36, it is rejected for the same reason as claim 27 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454